Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 08/28/2020. Claims 1-20 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 15 of U.S. Patent No. US 10296012 B2 in view of the rest of U.S. Patent No. US 10296012. 
	Regarding Claim 1. Claims 1-3, 6, and 15 of Lalonde teaches a method performed by one or more computers (A method using a computing device that receives a first request to provide a route through an environment), the method comprising: 
receiving, by a motion planner, request to generate a path for a robot between a start point and an end point in a workcell of the robot (a method using a computing device that receives a first request to provide a route through an environment, and a computing device that determines a path associated with a starting pose and an ending pose [Claim 1]), and
generating a respective cost for each of the plurality of path segments within the workcell, wherein path segments that get closer to obstacles the robot should avoid when transitioning between points in the workcell have a higher cost than path segments that keep a greater distance with obstacles (A score is assigned to each trajectory related to obstacle distances and traversal time [Claims 2 and 3], where a trajectory that avoids obstacles has a lower cost), and
based on the evaluation, selecting an alternative path based on respective total costs of the plurality of alternative paths (The method further includes: “selecting, by the computing device, a .
Claims 1-3, 6, and 15 do not teach:
	wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell;
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin; 
	wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin; and 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin.
	However, Column 20, lines 20-67 and Column 21, lines 1-5 in combination with FIG. 16 teaches:
	wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell (“A determination can be made that generated paths do not collide with one or more obstacles, such as obstacles discussed in the context of obstacle detection subsystem 134. If one or more generated paths do collide with one or more obstacles, the validation process can fail” [Column 20, lines 66-67, Column 21, lines 1-5], which means that the trajectories must fall within a region avoiding these obstacles);
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin (Paths that fall outside the soft margin (collide with obstacles) are deemed invalid, while paths that the robot can travel without colliding with fixed obstacles are classified as valid [Column 20, lines 36-39]); 
	wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin (FIG. 16 shows how an obstacle distance cost is factored into the trajectory score, where a shorter distance between the robot and an obstacle generates a higher cost); and 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin (FIG. 16 shows various trajectory costs. This includes a trajectory that comes close to an obstacle at 1640 in the bottom left portion of FIG. 16, and at least one other trajectory can be generated where the robot maintains a greater distance from the obstacle, such as the trajectory shown in the upper left portion of FIG. 16, all of which is described in greater detail in Column 36, lines 9-67, and Column 37, lines 1-35).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell; classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin; wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin; and generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin as taught by Column 20, lines 20-67 and Column 21, lines 1-5 in combination with FIG. 16 so as to allow the robot to generate paths and rate those paths based on how likely the robot is to collide with obstacles so that the robot can prepare and select paths that avoid those obstacles. 
	Claims 1-3 and 15 also do not teach:
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin.
	However, Column 31, lines 52-55 teach:
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin (“One trajectory generation technique can involve a Dynamic Window Approach (DWA) sampling strategy coupled with a custom quadratic cost function to evaluate candidate trajectories”).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin as taught by Column 31, lines 52-55 so as to allow the robot to compare path costs based on individual segments of the paths.
	Regarding Claim 2. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the method to claim 1.
	Claims 1-3 and 15 do not teach:
	wherein classifying the plurality of path segments within the workcell as being inside the soft margin or outside the soft margin depends on a specified speed of the robot.
	However, Column 18, lines 65-67, Column 19, lines 1-9 teaches:
	wherein classifying the plurality of path segments within the workcell as being inside the soft margin or outside the soft margin depends on a specified speed of the robot (The roadmap graph of the paths the robot can take includes curves that take the kinematics of robotic devices into account. This involves transition curves based on Euler spirals, which take into account the speed of the robot as it travels around curves [Column 18, lines 65-67, Column 19, lines 1-9]).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein classifying the plurality of path segments within the workcell as being inside the soft margin or outside the soft margin depends on a specified speed of the robot as taught by Column 18, lines 65-67, Column 19, lines 1-9 so as to allow the robot to take traveling speed into account when calculating the cost of each path segment.
	Regarding Claim 3. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the method to claim 1.
	Claims 1-3 and 15 do not teach:
	wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin.
	However, Column 36, lines 31-42 in combination with FIG. 16 teaches:
	wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. The path represents an area that robot should avoid, but is also a path along which the robot could have progressed).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin as taught by Column 36, lines 31-42 so as to allow the robot to include paths that pass entirely inside the soft margin. 
	Regarding Claim 4. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the method to claim 1.
	Claims 1-3 and 15 do not teach:
	wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin.
	However, FIG. 16 teaches:
	wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. All paths, by definition, are made up of multiple points, but the figure also has points 1610 and 1616 as the current and future points in the robot’s path).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin as taught by FIG. 16 so as to allow the robot to include paths with multiple waypoints that lie inside the soft margin. 
	Regarding Claim 5. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the method to claim 1.
	Claim 3 also teaches:
	wherein evaluating the plurality of alternative paths comprises evaluating the plurality of alternative paths according to a respective elapsed time required to traverse the path (The score assigned to each trajectory is related to the traversal time for the robot to travel along the trajectory).
	Regarding Claim 6. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the method to claim 1.
	Claims 1-3 and 15 do not teach:
	further comprising, for each of the plurality of alternative paths: determining the respective total cost of the alternative path from the respective costs of the plurality of path segments within the alternative path.
	However, Column 7, lines 43-67, Column 8, lines 1-4 teaches:
	further comprising, for each of the plurality of alternative paths: determining the respective total cost of the alternative path from the respective costs of the plurality of path segments within the alternative path (Teaches that discrete path planning includes adding intersections to each path so that each resulting path segment has a substantially uniform cost for each edge (or path). This uniform cost can be based on the previously discussed parameters, such as time. In such case, a roadmap can discretize adding intersections to each path so that each resulting path segment takes substantially a same time to travel between intersections, so that each path segment has as close to a uniform cost as possible according to the time parameter).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with further comprising, for each of the plurality of alternative paths: determining the respective total cost of the alternative path from the respective costs of the plurality of path segments within the alternative path as taught by Column 7, lines 43-67, Column 8, lines 1-4 so as to allow the robot to compare the costs of each alternative path and select the lowest cost.
	Regarding Claim 7. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the method to claim 1.
	Claim 3 also teaches:
	wherein generating the respective cost for each of the plurality of path segments within the workcell further comprises: determining the cost based on one or more of robot swept volume, robot travel distance, margin violation, robot travel time, or usage of hot spots in a predefined heat map of the workcell (The cost assigned to a trajectory can be based on robot travel time).
	Regarding Claim 8. Claims 1-3, 6, and 15 of Lalonde teaches a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (A method using a computing device that receives a first request to provide a route through an environment [Claim 1]. “A non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, causing the computing device to perform functions” [Claim 15]) comprising: 
	receiving, by a motion planner, request to generate a path for a robot between a start point and an end point in a workcell of the robot (a method using a computing device that receives a first request to provide a route through an environment, and a computing device that determines a path associated with a starting pose and an ending pose [Claim 1]), and
generating a respective cost for each of the plurality of path segments within the workcell, wherein path segments that get closer to obstacles the robot should avoid when transitioning between points in the workcell have a higher cost than path segments that keep a greater distance with obstacles (A score is assigned to each trajectory related to obstacle distances and traversal time [Claims 2 and 3], where a trajectory that avoids obstacles has a lower cost), and
	based on the evaluation, selecting an alternative path based on respective total costs of the plurality of alternative paths (The method further includes: “selecting, by the computing device, a nominal trajectory from among the scored plurality of trajectories;” [Claim 1]. Selecting the nominal trajectory from among the scored plurality of trajectories includes selecting the nominal trajectory as a minimum-cost trajectory of the scored trajectories [Claim 6]).
Claims 1-3 and 15 do not teach:
	However, Column 6, lines 26-58 teach:
	wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell;
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin;
	wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin; and
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin.
	However, Column 20, lines 20-67 and Column 21, lines 1-5 in combination with FIG. 16 teaches:
	wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell (“A determination can be made that generated paths do not collide with one or more obstacles, such as obstacles discussed in the context of obstacle detection subsystem 134. If one or more generated paths do collide with one or more obstacles, the validation process can fail” [Column 20, lines 66-67, Column 21, lines 1-5], which means that the trajectories must fall within a region avoiding these obstacles);
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin (Paths that fall outside the soft margin (collide with obstacles) are deemed invalid, while paths that the robot can travel without colliding with fixed obstacles are classified as valid [Column 20, lines 36-39]); 
	wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin (FIG. 16 shows how an obstacle distance cost is factored into the trajectory score, where a shorter distance between the robot and an obstacle generates a higher cost); and 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin (FIG. 16 shows various trajectory costs. This includes a trajectory that comes close to an obstacle at 1640 in the bottom left portion of FIG. 16, and at least one other trajectory can be generated where the robot maintains a greater distance from the obstacle, such as the trajectory shown in the upper left portion of FIG. 16, all of which is described in greater detail in Column 36, lines 9-67, and Column 37, lines 1-35).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell; classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin; wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin; and generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin as taught by Column 20, lines 20-67 and Column 21, lines 1-5 in combination with FIG. 16 so as to allow the robot to generate paths and rate those paths based on how likely the robot is to collide with obstacles so that the robot can prepare and select paths that avoid those obstacles. 
	Claims 1-3 and 15 also do not teach:
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin.
	However, Column 31, lines 52-55 teach:
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin (“One trajectory generation technique can involve a Dynamic Window Approach (DWA) sampling strategy coupled with a custom quadratic cost function to evaluate candidate trajectories” [Column 31, lines 52-55]).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin as taught by Column 31, lines 52-55 so as to allow the robot to compare path costs based on individual segments of the paths.
	Regarding Claim 9. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the system of claim 8.
	Claims 1-3 and 15 do not teach:
	wherein classifying the plurality of path segments within the workcell as being inside the soft margin or outside the soft margin depends on a specified speed of the robot.
	However, Column 18, lines 65-67, Column 19, lines 1-9 teaches:
	wherein classifying the plurality of path segments within the workcell as being inside the soft margin or outside the soft margin depends on a specified speed of the robot (The roadmap graph of the paths the robot can take includes curves that take the kinematics of robotic devices into account. This involves transition curves based on Euler spirals, which take into account the speed of the robot as it travels around curves [Column 18, lines 65-67, Column 19, lines 1-9]).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein classifying the plurality of path segments within the workcell as being inside the soft margin or outside the soft margin depends on a specified speed of the robot as taught by Column 18, lines 65-67, Column 19, lines 1-9 so as to allow the robot to take traveling speed into account when calculating the cost of each path segment.
	Regarding Claim 10. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the system of claim 8.
	Claims 1-3 and 15 do not teach:
	wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin.
	However, Column 36, lines 31-42 in combination with FIG. 16 teaches:
	wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. The path represents an area that robot should avoid, but is also a path along which the robot could have progressed).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin as taught by Column 36, lines 31-42 so as to allow the robot to include paths that pass entirely inside the soft margin. 
	Regarding Claim 11. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the system of claim 8.
	Claims 1-3 and 15 do not teach:
	wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin.
	However, FIG. 16 teaches:
	wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. All paths, by definition, are made up of multiple points, but the figure also has points 1610 and 1616 as the current and future points in the robot’s path).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin as taught by FIG. 16 so as to allow the robot to include paths with multiple waypoints that lie inside the soft margin. 
	Regarding Claim 12. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the system of claim 8.
	Claim 3 also teaches:
	wherein evaluating the plurality of alternative paths comprises evaluating the plurality of alternative paths according to a respective elapsed time required to traverse the path (The score assigned to each trajectory is related to the traversal time for the robot to travel along the trajectory).
	Regarding Claim 13. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the system of claim 8.
	Claims 1-3 and 15 do not teach:
	wherein the operations further comprise, for each of the plurality of alternative paths: 	determining the respective total cost of the alternative path from the respective costs of the plurality of path segments within the alternative path.
	However, Column 7, lines 43-67, Column 8, lines 1-4 teaches:
	wherein the operations further comprise, for each of the plurality of alternative paths: 	determining the respective total cost of the alternative path from the respective costs of the plurality of path segments within the alternative path (Teaches that discrete path planning includes adding intersections to each path so that each resulting path segment has a substantially uniform cost for each edge (or path). This uniform cost can be based on the previously discussed parameters, such as time. In such case, a roadmap can discretize adding intersections to each path so that each resulting path segment takes substantially a same time to travel between intersections, so that each path segment has as close to a uniform cost as possible according to the time parameter [Column 7, lines 43-67, Column 8, lines 1-4]).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein the operations further comprise, for each of the plurality of alternative paths: determining the respective total cost of the alternative path from the respective costs of the plurality of path segments within the alternative path as taught by Column 7, lines 43-67, Column 8, lines 1-4 so as to allow the robot to compare the costs of each alternative path and select the lowest cost.
	Regarding Claim 14. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the system of claim 8.
	Claim 3 also teaches:
	wherein generating the respective cost for each of the plurality of path segments within the workcell further comprises: determining the cost based on one or more of robot swept volume, robot travel distance, margin violation, robot travel time, or usage of hot spots in a predefined heat map of the workcell (The cost assigned to a trajectory can be based on robot travel time).
	Regarding Claim 15: Claims 1-3 and 15 of Lalonde teaches a computer storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by data processing apparatus, to cause the data processing apparatus to perform the operations (A method using a computing device that receives a first request to provide a route through an environment [Claim 1]. “A non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, causing the computing device to perform functions” [Claim 15]) comprising:
receiving, by a motion planner, request to generate a path for a robot between a start point and an end point in a workcell of the robot (a method using a computing device that receives a first request to provide a route through an environment, and a computing device that determines a path associated with a starting pose and an ending pose [Claim 1]), and
generating a respective cost for each of the plurality of path segments within the workcell, wherein path segments that get closer to obstacles the robot should avoid when transitioning between points in the workcell have a higher cost than path segments that keep a greater distance with obstacles (A score is assigned to each trajectory related to obstacle distances and traversal time [Claims 2 and 3], where a trajectory that avoids obstacles has a lower cost), and
based on the evaluation, selecting an alternative path based on respective total costs of the plurality of alternative paths (The method further includes: “selecting, by the computing device, a nominal trajectory from among the scored plurality of trajectories;” [Claim 1]. Selecting the nominal trajectory from among the scored plurality of trajectories includes selecting the nominal trajectory as a minimum-cost trajectory of the scored trajectories [Claim 6]).
Claims 1-3 and 15 do not teach:
	wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell;
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin; 
	wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin; and 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin.
	However, Column 20, lines 20-67 and Column 21, lines 1-5 in combination with FIG. 16 teaches:
	wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell (“A determination can be made that generated paths do not collide with one or more obstacles, such as obstacles discussed in the context of obstacle detection subsystem 134. If one or more generated paths do collide with one or more obstacles, the validation process can fail” [Column 20, lines 66-67, Column 21, lines 1-5], which means that the trajectories must fall within a region avoiding these obstacles);
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin (Paths that fall outside the soft margin (collide with obstacles) are deemed invalid, while paths that the robot can travel without colliding with fixed obstacles are classified as valid [Column 20, lines 36-39]); 
	wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin (FIG. 16 shows how an obstacle distance cost is factored into the trajectory score, where a shorter distance between the robot and an obstacle generates a higher cost); and 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin (FIG. 16 shows various trajectory costs. This includes a trajectory that comes close to an obstacle at 1640 in the bottom left portion of FIG. 16, and at least one other trajectory can be generated where the robot maintains a greater distance from the obstacle, such as the trajectory shown in the upper left portion of FIG. 16, all of which is described in greater detail in Column 36, lines 9-67, and Column 37, lines 1-35).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell; classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin; wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin; and generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin as taught by Column 20, lines 20-67 and Column 21, lines 1-5 in combination with FIG. 16 so as to allow the robot to generate paths and rate those paths based on how likely the robot is to collide with obstacles so that the robot can prepare and select paths that avoid those obstacles. 
	Claims 1-3 and 15 also do not teach:
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin.
	However, Column 31, lines 52-55 teach:
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin (“One trajectory generation technique can involve a Dynamic Window Approach (DWA) sampling strategy coupled with a custom quadratic cost function to evaluate candidate trajectories”).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin as taught by Column 31, lines 52-55 so as to allow the robot to compare path costs based on individual segments of the paths.
	Regarding Claim 16. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the computer storage medium of claim 15.
	Claims 1-3 and 15 do not teach:
	wherein classifying the plurality of path segments within the workcell as being inside the soft margin or outside the soft margin depends on a specified speed of the robot.
	However, Column 18, lines 65-67, Column 19, lines 1-9 teaches:
	wherein classifying the plurality of path segments within the workcell as being inside the soft margin or outside the soft margin depends on a specified speed of the robot (The roadmap graph of the paths the robot can take includes curves that take the kinematics of robotic devices into account. This involves transition curves based on Euler spirals, which take into account the speed of the robot as it travels around curves [Column 18, lines 65-67, Column 19, lines 1-9]).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein classifying the plurality of path segments within the workcell as being inside the soft margin or outside the soft margin depends on a specified speed of the robot as taught by Column 18, lines 65-67, Column 19, lines 1-9 so as to allow the robot to take traveling speed into account when calculating the cost of each path segment.
	Regarding Claim 17. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the computer storage medium of claim 15.
	Claims 1-3 and 15 do not teach:
	wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin.
	However, Column 36, lines 31-42 in combination with FIG. 16 teaches:
	wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. The path represents an area that robot should avoid, but is also a path along which the robot could have progressed).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin as taught by Column 36, lines 31-42 so as to allow the robot to include paths that pass entirely inside the soft margin. 
	Regarding Claim 18. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the computer storage medium of claim 15.
	Claims 1-3 and 15 do not teach:
	wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin.
	However, FIG. 16 teaches:
	wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. All paths, by definition, are made up of multiple points, but the figure also has points 1610 and 1616 as the current and future points in the robot’s path).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin as taught by FIG. 16 so as to allow the robot to include paths with multiple waypoints that lie inside the soft margin. 
	Regarding Claim 19. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the system of claim 8.
	Claim 3 also teaches:
	wherein evaluating the plurality of alternative paths comprises evaluating the plurality of alternative paths according to a respective elapsed time required to traverse the path (The score assigned to each trajectory is related to the traversal time for the robot to travel along the trajectory).
	Regarding Claim 20. Claims 1-3 and 15 of US 10296012 B2 in combination with Column 20, lines 20-67 and Column 21, lines 1-5, FIG. 16, and Column 31, lines 52-55 teach the computer storage medium of claim 15.
	Claims 1-3 and 15 do not teach:
	wherein the operations further comprise, for each of the plurality of alternative paths: 	determining the respective total cost of the alternative path from the respective costs of the plurality of path segments within the alternative path.
	However, Column 7, lines 43-67, Column 8, lines 1-4 teaches:
	wherein the operations further comprise, for each of the plurality of alternative paths: 	determining the respective total cost of the alternative path from the respective costs of the plurality of path segments within the alternative path (Teaches that discrete path planning includes adding intersections to each path so that each resulting path segment has a substantially uniform cost for each edge (or path). This uniform cost can be based on the previously discussed parameters, such as time. In such case, a roadmap can discretize adding intersections to each path so that each resulting path segment takes substantially a same time to travel between intersections, so that each path segment has as close to a uniform cost as possible according to the time parameter [Column 7, lines 43-67, Column 8, lines 1-4]).
	It would have been obvious to modify the invention as described in claims 1-3 and 15 with wherein the operations further comprise, for each of the plurality of alternative paths: determining the respective total cost of the alternative path from the respective costs of the plurality of path segments within the alternative path as taught by Column 7, lines 43-67, Column 8, lines 1-4 so as to allow the robot to compare the costs of each alternative path and select the lowest cost.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 1, claim 1 recites:
	A method performed by one or more computers, the method comprising: 
	receiving, by a motion planner, request to generate a path for a robot between a start point and an end point in a workcell of the robot, wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell; 
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin; 
generating a respective cost for each of the plurality of path segments within the workcell, wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin; 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin; 
evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin; and 
	based on the evaluation, selecting an alternative path based on respective total costs of the plurality of alternative paths.

Step 1: Statutory Category – Yes. 
	The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing underlined limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites: 
	A method performed by one or more computers, the method comprising: 
	receiving, by a motion planner, request to generate a path for a robot between a start point and an end point in a workcell of the robot, wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell; 
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin; 
generating a respective cost for each of the plurality of path segments within the workcell, wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin; 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin; 
evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin; and 
	based on the evaluation, selecting an alternative path based on respective total costs of the plurality of alternative paths.
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation of controlling a robot.  That is, other than reciting ”performed by one or more computers,” nothing in the claim precludes the elements being done in the mind. For example, a person could observe a motion planner generating a request via text requesting a path for a robot, and the person could think of a number of robot paths in their head, including paths that are more likely to collide with obstacles and paths that are less likely to collide with obstacles, and select the best path for the task at hand. This step is directed to a mental process. 

Step 2A Prong Two evaluations – Practical Application – No. 
	Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”).

Claim 1 recites the additional element of “performed by one or more computers”. This element is recited at a high level of generality and merely automates the determining steps. The generically recited performance by one or more computers merely describes how to generally “apply” the otherwise mental processes.

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No.
	Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception performing the method by one or more computers. The same analysis applies here in 2B, i.e., mere instructions to apply an exception via performing the method by one or more computers cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (robots) is not indicative of an inventive concept (significantly more). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 2.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 3.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 4.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 5.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 6.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 7.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 8, claim 8 recites:
	A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
	receiving, by a motion planner, request to generate a path for a robot between a start point and an end point in a workcell of the robot, wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell; 
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin; 
	generating a respective cost for each of the plurality of path segments within the workcell, wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin; 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin; 
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin; and 
	based on the evaluation, selecting an alternative path based on respective total costs of the plurality of alternative paths.

Step 1: Statutory Category – Yes. 
	The claim recites an apparatus.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing underlined limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites: 
	A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
	receiving, by a motion planner, request to generate a path for a robot between a start point and an end point in a workcell of the robot, wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell; 
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin; 
	generating a respective cost for each of the plurality of path segments within the workcell, wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin; 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin; 
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin; and 
	based on the evaluation, selecting an alternative path based on respective total costs of the plurality of alternative paths.
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation of controlling a robot.  That is, other than reciting “one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations”, nothing in the claim precludes the elements being done in the mind. For example, a person could observe a motion planner generating a request via text requesting a path for a robot, and the person could think of a number of robot paths in their head, including paths that are more likely to collide with obstacles and paths that are less likely to collide with obstacles, and select the best path for the task at hand. This step is directed to a mental process. 

Step 2A Prong Two evaluations – Practical Application – No. 
	Claim 8 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”).

Claim 8 recites the additional element of “one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations”. This element is recited at a high level of generality and merely automates the determining steps. The generically recited performance by one or more computers with storage devices storing instructions for the performance merely describes how to generally “apply” the otherwise mental processes.

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No.
	Claim 8 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception performing an operation by one or more computers with storage devices storing instructions to perform the operation. The same analysis applies here in 2B, i.e., mere instructions to apply an exception via performing the method by one or more computers cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (robots) is not indicative of an inventive concept (significantly more). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 9.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 10.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 11.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 12.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 13.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 14.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 15, claim 15 recites:
	A computer storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by data processing apparatus, to cause the data processing apparatus to perform the operations comprising: 
	receiving, by a motion planner, request to generate a path for a robot between a start point and an end point in a workcell of the robot, wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell; 
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin; 
	generating a respective cost for each of the plurality of path segments within the workcell, wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin; 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin; 
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin; and 
	based on the evaluation, selecting an alternative path based on respective total costs of the plurality of alternative paths.

Step 1: Statutory Category – No. 
	The claim recites an apparatus, but the only structure claimed, a computer storage medium, is signals per se.  The claim does not fall within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing underlined limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites: 
	A computer storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by data processing apparatus, to cause the data processing apparatus to perform the operations comprising: 
	receiving, by a motion planner, request to generate a path for a robot between a start point and an end point in a workcell of the robot, wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell; 
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin; 
	generating a respective cost for each of the plurality of path segments within the workcell, wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin; 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin; 
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin; and 
	based on the evaluation, selecting an alternative path based on respective total costs of the plurality of alternative paths.
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation of controlling a robot.  That is, other than reciting “a computer storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by data processing apparatus, to cause the data processing apparatus to perform the operations”, nothing in the claim precludes the elements being done in the mind. For example, a person could observe a motion planner generating a request via text requesting a path for a robot, and the person could think of a number of robot paths in their head, including paths that are more likely to collide with obstacles and paths that are less likely to collide with obstacles, and select the best path for the task at hand. This step is directed to a mental process. 

Step 2A Prong Two evaluations – Practical Application – No. 
	Claim 15 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”).

Claim 15 recites the additional element of “a computer storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by data processing apparatus, to cause the data processing apparatus to perform the operations”. This element is recited at a high level of generality and merely automates the determining steps. The generically recited performance by one or more computers with storage devices storing instructions for the performance merely describes how to generally “apply” the otherwise mental processes.

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No.
	Claim 15 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception performing an operation by computer storage medium storing a computer program to perform the operation. The same analysis applies here in 2B, i.e., mere instructions to apply an exception via performing the operation by a computer storage medium cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (robots) is not indicative of an inventive concept (significantly more). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 16.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 17.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 18.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 19.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 20.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, no additional elements have been claimed to implement the abstract idea into a practical application.
Step 2B. Similar to analysis to Step 2A prong two, no additional elements have been claimed to implement the abstract idea and therefore not significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalonde et al. US 10296012 B2 (“Lalonde”).
	Regarding Claim 1. Lalonde teaches a method performed by one or more computers (A method using a computing device that receives a first request to provide a route through an environment [Claim 1]), the method comprising: 
	receiving, by a motion planner, request to generate a path for a robot between a start point and an end point in a workcell of the robot (Teaches a method using a computing device that receives a first request to provide a route through an environment [Claim 1]. Each trajectory involves a starting pose and ending pose, clarified in Column 6, lines 53-58 to include a starting point and an ending point), wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell (“A determination can be made that generated paths do not collide with one or more obstacles, such as obstacles discussed in the context of obstacle detection subsystem 134. If one or more generated paths do collide with one or more obstacles, the validation process can fail” [Column 20, lines 66-67, Column 21, lines 1-5], which means that the trajectories must fall within a region avoiding these obstacles);
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin (Paths that fall outside the soft margin (collide with obstacles) are deemed invalid, while paths that the robot can travel without colliding with fixed obstacles are classified as valid [Column 20, lines 36-39]);
	generating a respective cost for each of the plurality of path segments within the workcell, wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin (A score is assigned to each trajectory related to obstacle distances and traversal time [Claims 2 and 3], where a trajectory that avoids obstacles has a lower cost. FIG. 16 shows how an obstacle distance cost is factored into the trajectory score, where a shorter distance between the robot and an obstacle generates a higher cost);
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin (FIG. 16 shows various trajectory costs. This includes a trajectory that comes close to an obstacle at 1640 in the bottom left portion of FIG. 16, and at least one other trajectory can be generated where the robot maintains a greater distance from the obstacle, such as the trajectory shown in the upper left portion of FIG. 16, all of which is described in greater detail in Column 36, lines 9-67, and Column 37, lines 1-35);
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin (“One trajectory generation technique can involve a Dynamic Window Approach (DWA) sampling strategy coupled with a custom quadratic cost function to evaluate candidate trajectories” [Column 31, lines 52-55]); and 
	based on the evaluation, selecting an alternative path based on respective total costs of the plurality of alternative paths (The method further includes: “selecting, by the computing device, a nominal trajectory from among the scored plurality of trajectories;” [Claim 1]. A multi-agent planner can plan for multiple agents, where an agent can follow a provided trajectory and score its progress along the provided trajectory based on one or more costs, such as obstacle avoidance [Column 6, 26-35]).
	Regarding Claim 2. Lalonde teaches the method to claim 1.
	Lalonde also teaches:
	wherein classifying the plurality of path segments within the workcell as being inside the soft margin or outside the soft margin depends on a specified speed of the robot (The roadmap graph of the paths the robot can take includes curves that take the kinematics of robotic devices into account. This involves transition curves based on Euler spirals, which take into account the speed of the robot as it travels around curves [Column 18, lines 65-67, Column 19, lines 1-9]).
	Regarding Claim 3. Lalonde teaches the method to claim 1.
	Lalonde also teaches:
	wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. The path represents an area that robot should avoid, but is also a path along which the robot could have progressed [Column 36, lines 31-42]).
	Regarding Claim 4. Lalonde teaches the method to claim 1.
	Lalonde also teaches:
	wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. All paths, by definition, are made up of multiple points, but the figure also has points 1610 and 1616 as the current and future points in the robot’s path).
	Regarding Claim 5. Lalonde teaches the method to claim 1.
	Lalonde also teaches:
	wherein evaluating the plurality of alternative paths comprises evaluating the plurality of alternative paths according to a respective elapsed time required to traverse the path (The score assigned to each trajectory is related to the traversal time for the robot to travel along the trajectory [Claim 3]).
	Regarding Claim 6. Lalonde teaches the method to claim 1.
	Lalonde also teaches:
	further comprising, for each of the plurality of alternative paths: determining the respective total cost of the alternative path from the respective costs of the plurality of path segments within the alternative path (Teaches that discrete path planning includes adding intersections to each path so that each resulting path segment has a substantially uniform cost for each edge (or path). This uniform cost can be based on the previously discussed parameters, such as time. In such case, a roadmap can discretize adding intersections to each path so that each resulting path segment takes substantially a same time to travel between intersections, so that each path segment has as close to a uniform cost as possible according to the time parameter [Column 7, lines 43-67, Column 8, lines 1-4]).
	Regarding Claim 7. Lalonde teaches the method to claim 1.
	Lalonde also teaches:
	wherein generating the respective cost for each of the plurality of path segments within the workcell further comprises: determining the cost based on one or more of robot swept volume, robot travel distance, margin violation, robot travel time, or usage of hot spots in a predefined heat map of the workcell (The cost assigned to a trajectory can be based on obstacle avoidance, path distance, progress toward a goal, and steering angle [Column 6, 26-36]. The cost can also be based on robot travel time [Claim 3]).
	Regarding Claim 8. Lalonde teaches a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (A method using a computing device that receives a first request to provide a route through an environment [Claim 1]. “A non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, causing the computing device to perform functions” [Column 1, lines 60-65]) comprising: 
	receiving, by a motion planner, request to generate a path for a robot between a start point and an end point in a workcell of the robot (Teaches a method using a computing device that receives a first request to provide a route through an environment [Claim 1]. Each trajectory involves a starting pose and ending pose, clarified in Column 6, lines 53-58 to include a starting point and an ending point), wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell (“A determination can be made that generated paths do not collide with one or more obstacles, such as obstacles discussed in the context of obstacle detection subsystem 134. If one or more generated paths do collide with one or more obstacles, the validation process can fail” [Column 20, lines 66-67, Column 21, lines 1-5], which means that the trajectories must fall within a rejoin avoiding these obstacles); 
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin (Paths that fall outside the soft margin (collide with obstacles) are deemed invalid, while paths that the robot can travel without colliding with fixed obstacles are classified as valid [Column 20, lines 36-39]); 
	generating a respective cost for each of the plurality of path segments within the workcell, wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin (A score is assigned to each trajectory related to obstacle distances and traversal time [Claims 2 and 3], where a trajectory that avoids obstacles has a lower cost. FIG. 16 shows how an obstacle distance cost is factored into the trajectory score, where a shorter distance between the robot and an obstacle generates a higher cost); 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin (FIG. 16 shows various trajectory costs. This includes a trajectory that comes close to an obstacle at 1640 in the bottom left portion of FIG. 16, and at least one other trajectory can be generated where the robot maintains a greater distance from the obstacle, such as the trajectory shown in the upper left portion of FIG. 16, all of which is described in greater detail in Column 36, lines 9-67, and Column 37, lines 1-35); 
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin (“One trajectory generation technique can involve a Dynamic Window Approach (DWA) sampling strategy coupled with a custom quadratic cost function to evaluate candidate trajectories” [Column 31, lines 52-55]); and 
	based on the evaluation, selecting an alternative path based on respective total costs of the plurality of alternative paths (The method further includes: “selecting, by the computing device, a nominal trajectory from among the scored plurality of trajectories;” [Claim 1]. A multi-agent planner can plan for multiple agents, where an agent can follow a provided trajectory and score its progress along the provided trajectory based on one or more costs, such as obstacle avoidance [Column 6, 26-35]).
	Regarding Claim 9. Lalonde teaches the system of claim 8.
	Lalonde also teaches:
	wherein classifying the plurality of path segments within the workcell as being inside the soft margin or outside the soft margin depends on a specified speed of the robot (The roadmap graph of the paths the robot can take includes curves that take the kinematics of robotic devices into account. This involves transition curves based on Euler spirals, which take into account the speed of the robot as it travels around curves [Column 18, lines 65-67, Column 19, lines 1-9]).
	Regarding Claim 10. Lalonde teaches the system of claim 8.
	Lalonde also teaches:
	wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. The path represents an area that robot should avoid, but is also a path along which the robot could have progressed [Column 36, lines 31-42]).
	Regarding Claim 11. Lalonde teaches the system of claim 8.
	Lalonde also teaches:
	wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. All paths, by definition, are made up of multiple points, but the figure also has points 1610 and 1616 as the current and future points in the robot’s path).
	Regarding Claim 12. Lalonde teaches the system of claim 8.
	Lalonde also teaches:
	wherein evaluating the plurality of alternative paths comprises evaluating the plurality of alternative paths according to a respective elapsed time required to traverse the path (The score assigned to each trajectory is related to the traversal time for the robot to travel along the trajectory [Claim 3]).
	Regarding Claim 13. Lalonde teaches the system of claim 8.
	Lalonde also teaches:
	wherein the operations further comprise, for each of the plurality of alternative paths: determining the respective total cost of the alternative path from the respective costs of the plurality of path segments within the alternative path (Teaches that discrete path planning includes adding intersections to each path so that each resulting path segment has a substantially uniform cost for each edge (or path). This uniform cost can be based on the previously discussed parameters, such as time. In such case, a roadmap can discretize adding intersections to each path so that each resulting path segment takes substantially a same time to travel between intersections, so that each path segment has as close to a uniform cost as possible according to the time parameter [Column 7, lines 43-67, Column 8, lines 1-4]).
	Regarding Claim 14. Lalonde teaches the system of claim 8.
	Lalonde also teaches:
	wherein generating the respective cost for each of the plurality of path segments within the workcell further comprises: determining the cost based on one or more of robot swept volume, robot travel distance, margin violation, robot travel time, or usage of hot spots in a predefined heat map of the workcell (The cost assigned to a trajectory can be based on obstacle avoidance, path distance, progress toward a goal, and steering angle [Column 6, 26-36]. The cost can also be based on robot travel time [Claim 3]).
	Regarding Claim 15. Lalonde teaches a computer storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by data processing apparatus, to cause the data processing apparatus to perform the operations (A method using a computing device that receives a first request to provide a route through an environment [Claim 1]. “A non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, causing the computing device to perform functions” [Claim 15]) comprising:
	receiving, by a motion planner, request to generate a path for a robot between a start point and an end point in a workcell of the robot (Teaches a method using a computing device that receives a first request to provide a route through an environment [Claim 1]. Each trajectory involves a starting pose and ending pose, clarified in Column 6, lines 53-58 to include a starting point and an ending point), wherein the workcell is associated with one or more soft margin values that define spaces in which the robot should avoid when transitioning between points in the workcell (“A determination can be made that generated paths do not collide with one or more obstacles, such as obstacles discussed in the context of obstacle detection subsystem 134. If one or more generated paths do collide with one or more obstacles, the validation process can fail” [Column 20, lines 66-67, Column 21, lines 1-5], which means that the trajectories must fall within a rejoin avoiding these obstacles); 
	classifying a plurality of path segments within the workcell as being inside the soft margin or outside the soft margin (Paths that fall outside the soft margin (collide with obstacles) are deemed invalid, while paths that the robot can travel without colliding with fixed obstacles are classified as valid [Column 20, lines 36-39]); 
	generating a respective cost for each of the plurality of path segments within the workcell, wherein path segments that are inside the soft margin have a higher cost than path segments that are outside the soft margin (A score is assigned to each trajectory related to obstacle distances and traversal time [Claims 2 and 3], where a trajectory that avoids obstacles has a lower cost. FIG. 16 shows how an obstacle distance cost is factored into the trajectory score, where a shorter distance between the robot and an obstacle generates a higher cost); 
	generating a plurality of alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin (FIG. 16 shows various trajectory costs. This includes a trajectory that comes close to an obstacle at 1640 in the bottom left portion of FIG. 16, and at least one other trajectory can be generated where the robot maintains a greater distance from the obstacle, such as the trajectory shown in the upper left portion of FIG. 16, all of which is described in greater detail in Column 36, lines 9-67, and Column 37, lines 1-35); 
	evaluating the plurality of alternative paths according to the respective costs associated with path segments inside the soft margin and path segments outside the soft margin (“One trajectory generation technique can involve a Dynamic Window Approach (DWA) sampling strategy coupled with a custom quadratic cost function to evaluate candidate trajectories” [Column 31, lines 52-55]); and 
	based on the evaluation, selecting an alternative path based on respective total costs of the plurality of alternative paths (The method further includes: “selecting, by the computing device, a nominal trajectory from among the scored plurality of trajectories;” [Claim 1]. A multi-agent planner can plan for multiple agents, where an agent can follow a provided trajectory and score its progress along the provided trajectory based on one or more costs, such as obstacle avoidance [Column 6, 26-35]).
	Regarding Claim 16. Lalonde teaches the computer storage medium of claim 15.
	Lalonde also teaches:
	wherein classifying the plurality of path segments within the workcell as being inside the soft margin or outside the soft margin depends on a specified speed of the robot (The roadmap graph of the paths the robot can take includes curves that take the kinematics of robotic devices into account. This involves transition curves based on Euler spirals, which take into account the speed of the robot as it travels around curves [Column 18, lines 65-67, Column 19, lines 1-9]).
	Regarding Claim 17. Lalonde teaches the computer storage medium of claim 15.
	Lalonde also teaches:
	wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. The path represents an area that robot should avoid, but is also a path along which the robot could have progressed [Column 36, lines 31-42]).
	Regarding Claim 18. Lalonde teaches the computer storage medium of claim 15.
	Lalonde also teaches:
	wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. All paths, by definition, are made up of multiple points, but the figure also has points 1610 and 1616 as the current and future points in the robot’s path).
	Regarding Claim 19. Lalonde teaches the computer storage medium of claim 15.
	Lalonde also teaches:
	wherein evaluating the plurality of alternative paths comprises evaluating the plurality of alternative paths according to a respective elapsed time required to traverse the path (The score assigned to each trajectory is related to the traversal time for the robot to travel along the trajectory [Claim 3]).
	Regarding Claim 20. Lalonde teaches the computer storage medium of claim 15.
	Lalonde also teaches:
	wherein the operations further comprise, for each of the plurality of alternative paths: determining the respective total cost of the alternative path from the respective costs of the plurality of path segments within the alternative path (Teaches that discrete path planning includes adding intersections to each path so that each resulting path segment has a substantially uniform cost for each edge (or path). This uniform cost can be based on the previously discussed parameters, such as time. In such case, a roadmap can discretize adding intersections to each path so that each resulting path segment takes substantially a same time to travel between intersections, so that each path segment has as close to a uniform cost as possible according to the time parameter [Column 7, lines 43-67, Column 8, lines 1-4]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664